United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1079
                        ___________________________

                             Santiago Alonso-Guico

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 22, 2014
                             Filed: August 29, 2014
                                 [Unpublished]
                                 ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Santiago Alonso-Guico petitions for review of an order of
the Board of Immigration Appeals, which upheld an immigration judge’s denial of
withholding of removal.1 We conclude that the denial of withholding of removal was
supported by substantial evidence. See Alavez-Hernandez v. Holder, 714 F.3d 1063,
1066 (8th Cir. 2013) (to qualify for withholding of removal, applicant must show
clear probability that his life or freedom would be threatened in proposed country of
removal on account of protected ground); Ming Ming Wijono v. Gonzales, 439 F.3d
868, 873 (8th Cir. 2006) (when family members remain in native country unharmed
and applicant himself had not been targeted for abuse, reasonableness of fear of
persecution for purposes of withholding of removal is diminished). The petition for
review is denied. See 8th Cir. R. 47B.
                        ______________________________




      1
        Alonso was also denied asylum (as his claim was untimely) and relief under
the Convention Against Torture (CAT), but he has waived those claims. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (petitioner waives claim
that is not meaningfully argued in opening brief).

                                         -2-